DeNNY, J.
The only question for decision is whether upon the facts in this case the plaintiff filed his claim with the Industrial Commission in time, in light of the provisions of G.S. 97-58, which read as follows :
*425“(a) An employer shall not be liable for any compensation for asbestosis, silicosis or lead poisoning unless disablement or death results within two years after the last exposure to such disease, or, in case of death, unless death follows continuous disability from such disease, commencing within the period of two years limited herein, and for which compensation has been paid or awarded or timely claim made as hereinafter provided and results within seven years after such last exposure.
“(b) The report and notice to the employer as required by Sec. 97-22 shall apply in all cases of occupational disease except in case of asbestosis, silicosis, or lead poisoning. The time of notice of an occupational disease shall run from the date that the employee has been advised by competent medical authority that he has same.
“(c) The right to compensation for occupational disease shall be barred unless a claim be filed with the industrial commission within one year after death, disability or disablement as the case may be.”
It is well to note that our Legislature has recognized the insidious character of asbestosis and silicosis. Every employer in whose business his employees or any of them are subjected to the hazards of asbestosis or silicosis, is required, by G.S. 97-60, to provide prior to employment necessary examinations of all new employees for the purpose of ascertaining if any of them are in any degree affected by asbestosis or silicosis or peculiarly susceptible thereto; and every such employer shall from time to time, as ordered by the Industrial Commission provide similar examinations for all of his employees whose employment exposes them to the hazards of asbestosis or silicosis. And where an employee, though not actually disabled, is found by the Industrial Commission to be affected by asbestosis or silicosis, and such disease has progressed to such a degree as'to make it hazardous for him to continue in his employment, the Industrial Commission may require his removal therefrom. G.S. 97-61.
Furthermore, when compensation payments have been made and discontinued, and further compensation is claimed, whether for disablement, disability, or death from asbestosis, silicosis, or lead poisoning, the claim for such further compensation may be made within two years, but as to all other occupational diseases claim for further compensation shall be made within one year after the last payment. G.S. 97-66.
It should also be kept in mind that there is a distinction between the words “disablement” and “disability,” when used in connection with certain occupational diseases, under the provisions of our Workmen’s Compensation Act. Disablement “as applied to cases of asbestosis and silicosis, means the event of becoming actually incapacitated, because of such occupational disease, from performing normal labor in tihe last occupation in which remuneratively employed; but in all other cases of occupational disease shall be equivalent to ‘disability’ as defined in Section *42697-2 (i).” G.S. 97-54. Disability, as defined in Section 97-2 (i), “means incapacity because of injury to earn wages which the employee was receiving at the time of injury in the same or any other employment.” Young v. Whitehall Co., 229 N.C. 360, 49 S.E. 2d 797.
The appellees seriously contend that in passing G.S. 97-58 (b), the intent of the Legislature is obvious. Thirty days is not, in the average case, sufficient time for an employee to discover, with certainty, that he is suffering from an occupational disease. Such diseases, by their nature, are gradual in their development and difficult of diagnosis. Consequently, the Legislature relieved the employee of the necessity of giving any notice pursuant to the provisions of G.S. 97-22, to the employer in cases of asbestosis, silicosis and lead poisoning, and extended the time for giving the notice in all other cases of occupational diseases to thirty days after the employee was advised by competent medical authority that he was suffering from an occupational disease.
The appellees further contend that subsection (b) applies only to the notice to be given the employer, and does not in any way affect or extend the time in which notice and claim of death, disability or disablement must be filed with the Industrial Commission, as provided in subsection (c) of the statute.
If we concede this to be a correct interpretation of the statute, then the Legislature did a vain and useless thing when it enacted subsection (c) of the statute. For such an interpretation would make the time for filing a claim for compensation for an occupational disease identical with that fixed for filing a claim for an accident, resulting in injury or death, as provided in G.S. 97-24, irrespective of the date the employee was advised by competent medical authority that he had such disease.
Statutes in pari materia are to be construed together and where the language is ambiguous, the court must construe it to ascertain the true legislative intent. Young v. Whitehall Co., supra; Mullen v. Town of Louisburg, 225 N.C. 53, 33 S.E. 2d 484; Supply Co. v. Maxwell, Comr. of Revenue, 212 N.C. 624, 194 S.E. 117; S. v. Humphries, 210 N.C. 406, 186 S.E. 473. And where a strict literal interpretation of the language of a statute would contravene the manifest purpose of the Legislature, the reason and purpose of the law should control, and the strict letter thereof should be disregarded. S. v. Barksdale, 181 N.C. 621, 107 S.E. 505.
In our opinion, by enacting G.S. 97-58, subsections (a), (b) and (c), the Legislature intended to authorize the filing of a claim for compensation for asbestosis, silicosis or lead poisoning where disablement occurs within two years after the last exposure to such disease; and, although disablement may have existed from the time the employee quit work, such disablement, for the purpose of notice and claim for compensation, should *427date from tbe time tbe employee was notified by competent medical authority tbat be bad sueb disease. Tbis view is supported by decisions from other jurisdictions, among them being Roschak v. Vulcan Iron Works, 157 P. Super. 227, 42 A. 2d 280, citing Blassingame v. Asbestos Co., 217 N.C. 223, 7 S.E. 2d 478; Consolidated Coal Co. v. Porter (Maryland), 64 A. 2d 715; Free v. Associated Indemnity Corp., 78 Ga. 839, 52 S.E. 2d 325; Marsh v. Industrial Accident Commission, 217 Cal. 338, 18 P. 2d 933, 86 A.L.R. 563; Greener v. E. I. DuPont De Nemours & Co., 188 Tenn. 303, 219 S.W. 2d 185. Were we to rule otherwise, it would be necessary to bold tbat it was tbe legislative intent to require an employee, in many instances, suffering from any one of these occupational diseases to make a correct medical diagnosis of bis own condition or to file bis notice and claim for compensation before be knew be bad sueb disease, or run tbe risk of having bis claim barred by tbe one year statute.
It follows, however, as a matter of course, tbat tbe finding of tbe competent medical authority must be to tbe effect tbat disablement occurred within two years from tbe last exposure in cases of asbestosis, silicosis and lead poisoning, and in claims involving other occupational diseases tbat disability occurred within one year thereof.
Now, in applying tbe above construction to tbe facts disclosed on tbis record, let us review briefly tbe pertinent evidence with respect to tbe physical condition of tbe plaintiff prior to tbe bearing below. There is no evidence in tbis record tbat tends to show tbe plaintiff ever lost any time from bis work on account of bis physical condition prior to 1948. In fact, a work card, good in dusty trades, was issued to him on 28 January, 1947. Moreover, Dr. Swisher, tbe Director of tbe Division of Industrial Hygiene, a department of tbe State Board of Health, created for tbe purpose of making periodic examination of persons exposed to tbe hazards of occupational diseases, testified “tbe first date on which my examination revealed tbat tbe plaintiff bad silicosis disabling in its nature and extent was 17 May, 1919. I bad examined him on 12 September, 1946. At tbat time it could not be definitely determined if any silicotic pathology was present.”
Likewise, Dr. O. D. Thomas, Medical Director of tbe Western North Carolina Sanitorium at Black Mountain, testified “tbe plaintiff was examined at tbe Sanitorium on 22 August, 1949. It is my opinion tbat tbe plaintiff bad silicosis as we usually list moderately advanced, grade 2, with no tuberculosis. I examined an X-ray taken by Dr. Webb, on 29 November, 1948. Tbis showed tbe presence of tuberculosis, but not active. It is my opinion tbat tbe plaintiff was disabled, due to silicosis, from doing normal labor in bis last occupation in which be was remunera-tively employed.”
*428Tbe plaintiff in bis testimony said: “I was sick when I came from tbe mines. I did not know wbat was wrong. Tbe first notice tó me tbat I bad silicosis was from Dr. Tbomas on 29 November, 1948.”
Tbus tbe record reveals tbat from tbe periodic examinations of tbe plaintiff by tbe Division of Industrial Hygiene, it was not ascertained tbat tbe plaintiff was suffering from silicosis until 17 May, 1949, twenty-tbree days after be bad filed bis notice and claim for compensation with tbe Industrial Commission, pursuant to tbe information be bad received from Dr. Tbomas on or about 29 November, 1948. And while Dr. Tbomas notified tbe plaintiff, on or about 29 November, 1948, tbat be bad silicosis, there is nothing in bis testimony tbat would tend to show tbat be bad concluded tbat tbe disease bad progressed to tbe extent of preventing tbe plaintiff from doing normal labor in tbe last occupation in which be was remuneratively employed, until be was examined at tbe Sanitorium on 22 August, 1949.
• In light of this evidence, we bold tbat the plaintiff was entitled to file bis notice and claim for compensation at any time within one year from tbe time be was notified by Dr. Thomas tbat be bad silicosis. This is a case of first impression with us, involving this- particular statute, but we think tbe construction we have given it is in beeping with tbe spirit and purpose of tbe law.
Tbe judgment of tbe court below is reversed and tbe cause remanded for judgment, in accord with this opinion.
Reversed.